Name: Commission Regulation (EC) No 2207/94 of 9 September 1994 amending Regulation (EC) No 1842/94 increasing to 300 000 tonnes the quantity of durum wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/ 18 Official Journal of the European Communities 10 . 9 . 94 COMMISSION REGULATION (EC) No 2207/94 of 9 September 1994 amending Regulation (EC) No 1842/94 increasing to 300 000 tonnes the quantity of durum wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 1842/94 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of durum wheat to be exported to all third countries . 2. The regions in which the 300 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1 842/94 0, as last amended by Regulation (EC) No 2076/94 (6), opened a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Greek intervention agency ; whereas, in the communication of 1 September 1994, Greece informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened should be increased to 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 1842/94 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EC) No 1842/94 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . (*) OJ No L 192, 28 . 7 . 1994, p. 1 . (6) OJ No L 214, 19 . 8 . 1994, p. 9 . 10 . 9 . 94 Official Journal of the European Communities No L 236/ 19 ANNEX ANNEX I (tonnes) Place of storage Quantity Kastorias 6 896 Kozanis 3 267 Evrou 6 254 Kilkis 7 293 Halkidikis 17 871 Thessalonikis 39 591 Imathias 5 266 Pierias 1 2 452 Xanthis 23 585 Trikalon 1 585 Florinas 2 890 Kavalas 5 799 Rodopis 583 Serron 30 773 Magnissias 34 811 Attikis 2 800 Voiotias 5 116 Fthiotidos 5 416 Larisas 83 410 Karditsas 3 244 Evioas 510 Pellis 1 000'